DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on September 28, 2021 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–9 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 of the specification.
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a display unit configured to display” in claim(s) 1–8.
“an authentication unit configured to authenticate” in claim(s) 1–8.
“a display control unit configured to control” in claim(s) 1–8. 
“a setting unit configured to set” in claim(s) 1–8.
“a storage unit configured to store” in claim(s) 1–8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1–8: ‘a display unit configured to display’ corresponds to Fig. 1 – element 26. The display unit 26 displays a UI screen that receives operation by a user under control of the display control unit 23. The display unit 26 may be a touch panel display capable of touch input by a user, or may be a display in which touch input is not possible. When the display unit 26 is a display in which touch input is not possible, the display unit 26 receives input or selection for the UI screen by operating physical buttons or the like (not illustrated) outside the display unit 26, Applicant Pub ¶ [0021].
(b)	Claim(s) 1–8: ‘an authentication unit configured to authenticate’ corresponds to Fig. 1 – element 24. the authentication unit 24 inputs the user ID acquired by the card communication unit 29 reading the IC card, and authenticates the user based on this user ID. Hereinafter, the user ID acquired by the card communication unit 29 reading the IC card will be referred to as an “input user ID”. When the authentication of the user is successful, the processing proceeds to step S103 based on the determination of “Yes” by the authentication unit 24. On the other hand, when the authentication of the user fails, the processing proceeds to step S104 based on the determination of “No”, Applicant Pub ¶ [0038].
(c)	Claim(s) 1–8: ‘a display control unit configured to control’ corresponds to Fig. 1 – element 23. The display unit 26 displays a UI screen that receives operation by a user under control of the display control unit 23, Applicant Pub ¶ [0021].
(d)	Claim(s) 1–8: ‘a setting unit configured to set’ corresponds to Fig. 1 – element 25. The setting unit 25 sets the scan to folder function of the image scanner 20 according to the destination and the scanning method selected on the UI screen. Then, the setting unit 25 causes the scanning unit 27 and the communication unit 30 to execute the scan to folder function according to this setting, Applicant Pub ¶ [0077].
(e)	Claim(s) 1–8: ‘a storage unit configured to store’ corresponds to Fig. 1 – element 31. The storage unit 31 constituted of a memory or a storage apparatus included in the image scanner 20 stores a database 32. The database is abbreviated as DB. DB may be paraphrased as a table. The DB 32 will be described later with reference to FIG. 2. The DB 32 may be stored in a storage apparatus outside the image scanner 20. That is, as illustrated in FIG. 1, the DB 32 may be stored in the server 40 and image scanner 20 may access the DB 32 stored in the server 40 as needed. When the image scanner 20 is configured to store the DB 32, the server 40 may be omitted. In the following, the description will be continued without distinguishing whether the DB 32 is stored in the image scanner 20 or stored outside the image scanner 20, Applicant Pub ¶ [0024].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 and 7–9 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2017/0187912 (published 29 June 2017) (“Tamura”) in view of  2015/0381839 (published 31 December 2015) (“Adachi”).
With respect to claim 1, Tamura discloses an image scanner (¶ [0032]; FIG. 1 – element 1, MFP …) comprising: 
a display unit (FIG. 2 – element 27, operation panel …)  configured to display a user interface screen configured to receive operation (¶ [0050]; wherein the operation panel 27 accepts various inputs, each depending on a user's action, and displays a variety of information (e.g., information associated with the accepted action, information indicating an operating status of the MFP 1, and information indicating current settings). For example, the operation panel 27 may be implemented as, but not limited to, an LCD (Liquid Crystal Display) device embedded with a touch screen function …); 
an authentication unit (FIG. 4 – element 150, authentication controller …) configured to authenticate a user based on identification information input through reading of an identification medium having the identification information of the user (¶ [0069]; wherein the authentication controller 150 controls user login (user authentication) to the MFP 1 based on information (a user ID and a password) about a user entered using a software keyboard on the operation panel 27 or user information read out from the user-authentication IC card. Specifically, the authentication controller 150 determines that the user is successfully authenticated when the user information is found in an address book 182 (which will be described in detail later) but, otherwise, that the user is not authenticated …); 
a display control unit (FIG. 2 – element 21, CPU …) configured to control display by the display unit (¶ [0048]; wherein the CPU 21 performs centralized control of operations of the operating unit 20. Specifically, the CPU 21 executes a program(s) stored in the ROM 22, the flash memory 24, or the like using the RAM 23 as a work area, thereby controlling operations of the entire operating unit 20 and implementing various functions including displaying information (image) associated with an accepted input that is entered by a user …); 
a setting unit configured to set functions of the image scanner according to setting information selected on the user interface screen in a state in which the user is successfully authenticated by the authentication unit (¶¶ [0063 and 0064]; see at least FIG. 9 and FIG. 10; wherein FIG. 9 is a diagram illustrating an example layout of the home screen. As illustrated in FIG. 9, the home screen is displayed on the operation panel 27. Specifically, a copier button 271, a printer button 272, a scanner button 273, a FAX button 274, an address book button 275, and a setting button 276 are displayed. Operating (touching) one of the buttons causes transition to a corresponding next screen to occur. For example, operating the scanner button 273 causes transition to the screen of FIG. 10 to occur. FIG. 10 is a diagram illustrating an example layout of a screen of the scanner application. A destination entry field 277, a reading-setting entry field 278, and a start button 279 are displayed on this screen on the operation panel 27 …); and 
a storage unit (FIG. 4 – element 180, storage unit …) configured to store a database in which the identification information (¶ [0073]; wherein the storage unit 180 stores IC card information 181 and the address book 182 …), wherein 
the display control unit (FIG. 2 – element 21, CPU …) acquires the setting information from the database corresponding to the identification information input through reading of the identification medium (¶ [0090]; FIG. 11 – step S1, wherein when a user holds an IC card, which belongs to the user, over the external-device communication device 3, the IC-card access controller 160 detects an access attempt, from the IC card via the external-device communication device 3 (S1) …) and the functions to which the user interface screen displayed by the display unit (¶ [0062]; FIG. 9 – wherein  the screen display unit 110 causes a home screen (FIG. 9) of the MFP 1, a screen of an application that is to be operated (FIG. 10), and the like to be displayed for a user on the operation panel 27 …) when the identification medium is read corresponds, and causes the display unit to display the acquired setting information (¶¶ [0103–0105]; FIG. 14 – see at least step S14, S33 and S35; wherein at S33, the IC-card access controller 160 determines whether or not a focus is on the destination field on the screen. When a focus is on the destination field (Yes at S33), processing proceeds to S34; otherwise (No at S33), processing proceeds to S35. At S34, the IC-card access controller 160 specifies only a destination (in the destination entry field 277 of FIG. 10) based on the line L4 of the association table 431 of FIG. 8. At S35, the IC-card access controller 160 specifies reading settings (in the reading-setting entry field 278 of FIG. 10) and a destination (in the destination entry field 277 of FIG. 10) based on the line L3 of the association table 431 of FIG. 8 …).
Examiner reasonably believes Tamura, FIG. 4 – element 180, storage unit, ¶ [0073]; wherein the storage unit 180 stores IC card information 181 and the address book 182 and ¶ [0081 and 0082]; FIG. 7 – wherein information including an Id, by which a user is identified, a priority application (an application that is to be started with higher priority), reading settings (e.g., duplex, full-color), and destination (e.g., an e-mail address to which data is to be transmitted) is stored in (the storage unit 43 of) the IC card 4. An association table 431 illustrated in FIG. 8 is also stored in the storage unit 43 of the IC card 4, equate to the claimed limitation of ‘storing, at least one of the functions, and the setting information are registered in association with each other’. However, Examiner cites Adachi to better disclose this limitation.
Adachi, working in the same field of endeavor, recognizes this problem and teaches store at least one of the functions, and the setting information are registered in association with each other (¶ [0041]; wherein when the card-less registration button 72 is operated on the selection screen 68, shortcut information for executing the image scanning operation using a shortcut button is registered. Specifically, when the card-less registration button 72 is operated on the selection screen 68, a shortcut button selection screen 86 is displayed on the display 16, as shown in FIG. 6. On the shortcut button selection screen 86, a plurality of shortcut buttons 88 are displayed. When the user selects one of the shortcut buttons 88, information on the selected shortcut button 88 and the shortcut information input in the entry fields 62 on the registration screen 60 are stored into the data storage area 32 in association with each other. Thereafter, on the display 16, a screen (not shown) is displayed for confirming the shortcut information stored in association with the selected shortcut button 88 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tamura to store at least one of the functions, and the setting information are registered in association with each other as taught by Adachi since doing so would have predictably and advantageously possible to execute the image scanning operation using the registered card or the registered shortcut button (see at least Adachi, ¶ [0042]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 7, which claim 1 is incorporated, Tamura discloses wherein in a case in which the display unit displays a fifth UI screen (FIG. 12 –  see at  least step S12; wherein the IC-card access controller 160 determines whether or not the home screen of the MFP 1 is displayed. When the home screen is displayed (Yes at S11), processing proceeds to S13; otherwise (No at S11), processing proceeds to S12 {INTERPRETATION: the display screen at step S12 corresponds to the claimed ‘fifth UI screen’ …} …), which is the user interface screen on which information registered in the database corresponding to the identification information is not used when the identification medium is read (¶¶ [0094 and 0095]; wherein the IC-card access controller 160 determines whether or not the home screen of the MFP 1 is displayed. When the home screen is displayed (Yes at S11), processing proceeds to S13; otherwise (No at S11), processing proceeds to S12 […] At S12, the IC-card access controller 160 determines whether or not the scanner application is displayed. When the scanner application is displayed (Yes at S12), processing proceeds to S14; otherwise (No at S12), processing at S4 ends. Note that the determination at S12 is made about the scanner application for exemplary purpose only, and processing can be performed in a similar manner when the determination is made about another application, such as the copier application, the facsimile application, and the printer application …).
However, Tamura fails to explicitly disclose the display control unit causes the display unit to display a message indicating a user interface screen on which the information registered in the database corresponding to the identification information is usable.
Adachi, working in the same field of endeavor, recognizes this problem and display a message indicating a user interface screen on which the information registered in the database corresponding to the identification information is usable (¶ [0045]; wherein when the shortcut information associated with the production number of the card 40 is extracted, in a case where the one-push setting included in the extracted shortcut information is set ON, and there is not any document set on the ADF, a second notification screen 102 is displayed on the display 16, as shown in FIG. 8. The second notification screen 102 displays thereon a message notifying that the registered card 40 has been detected and the shortcut information associated with the card 40 (i.e., the shortcut information for the image scanning operation using the card 40). The user is allowed to confirm the shortcut information for the image scanning operation using the card 40. For instance, when the user forgets settings for the image scanning operation using the card 40, the user is allowed to make sure of the settings for the image scanning operation using the card 40, by intentionally not setting any document on the ADF and bringing the card 40 in proximity to or in contact with the card reader 22 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tamura to display a message indicating a user interface screen on which the information registered in the database corresponding to the identification information is usable as taught by Adachi since doing so would have predictably and advantageously possible to execute the image scanning operation using the registered card or the registered shortcut button (see at least Adachi, ¶ [0042]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, (drawn to a system) the proposed combination of Tamura in view of Adachi, explained in the rejection of apparatus claim 1 renders obvious the steps of the system of claim 8, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 8.
With respect to claim 9, (drawn to a method) the proposed combination of Tamura in view of Adachi, explained in the rejection of apparatus claim 1 renders obvious the steps of the method of claim 9, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 9. 
Summary
Claims 1 and 7–9 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
  ALLOWABLE SUBJECT MATTER
Claims 2–6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 2–6 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 2, when considering claim 2 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the image scanner has a scan transmission function of transmitting image data generated by scanning an original document by a selected scanning method to a selected destination, 
in the database, the identification information, the scan transmission function, and the scanning method and the destination as the setting information are registered in association with each other, 
in a case in which the display unit displays a first UI screen, which is the user interface screen corresponding to the scan transmission function when the identification medium is read, the display control unit acquires the scanning method and the destination corresponding to the identification information input through reading of the identification medium and the scan transmission function from the database, and causes the display unit to display the acquired scanning method and the acquired destination.”
In regard to claims 3 and 4, claims 3 and 4 depend on objected claim 2. Therefore, by virtue of their dependency, claims 3 and 4 are also indicated as objected subject matter.
In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein in the database, the identification information and administrator information indicating presence or absence of administrative authority of the image scanner are registered in association with each other, and 
in a case in which the display unit displays a fourth UI screen, which is the user interface screen that is configured to be operated only by a user having the administrative authority when the identification medium is read, the display control unit acquires the administrator information corresponding to the identification information input through reading of the identification medium from the database, and when the acquired administrator information indicates that the user has the administrative authority, the display control unit causes the display unit to display an authentication screen for further authenticating the user in a state in which the user is successfully authenticated based on the identification information.”
In regard to claim 6, claim 6 depend on objected claim 5. Therefore, by virtue of their dependency, claim 6 is also indicated as objected subject matter.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Hayashi (2015/0373215)
Describes apparatus has a first setting unit that sets a setting value of individual setting information that includes information of address book (1) for the user to setting information of the apparatus based on user identification information of the user, when login request is received from user. A second setting unit sets setting value of common setting information to the apparatus, when logout request is received. The second setting unit omits a process of setting, when a login request is received from a new user and the first setting unit sets a setting value for the new user.
Sakagami et al. (2014/0176987)
Describe an image forming apparatus such as facsimile machine, copier, printer, and scanner of image forming apparatus management system. The user information can be managed in a secure manner and confidentiality of such information can be maintained. Since the functions of the image forming apparatus are limited on an individual user basis, wasteful implementation of a process can be prevented and a high usability can be achieved. The need for the user to enter user ID for each login is eliminated, because the user ID is acquired from a contactless IC card. Thus, high operability can be achieved. A password is generated from the user ID by the password generating unit, so that the need to carry a password around is eliminated, thus the leakage of a password is prevented.
Tokumaru et al. (2015/0370517)
Describe an i mage forming apparatus e.g. multifunction peripheral, printer and facsimile apparatus, for use in a public place i.e. convenience store. The method enables reading and displaying customized setting information stored in the IC card on an operation unit to allow the user to select and delete the unnecessary information. The method enables registering customized setting information on the image forming apparatus and the integrated circuit (IC) card if the job using the customized setting information is executed after the user has logged in the image forming apparatus.
Harigae (2012/0099134)
Describe a method for setting a multi-functional image forming apparatus. The method enables carrying out condition setting and quick processing by simple operations when a user carries out copy processing using an image forming apparatus, thus reducing time consumption in an efficient manner. The method enables increasing/decreasing width of a binding margin by pressing an arrow icon in an effective manner. The method enables carrying out condition setting at a time of image formation in accordance with convenience for an individual user in an easier manner.

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672